Title: To James Madison from Levi Wheaton, 6 November 1812
From: Wheaton, Levi
To: Madison, James


Sir,Providence Novr. 6. 1812.
The office of District Judge for the District of Rhode Island having been lately vacated by the death of David L. Barnes Esqr., you have ere this perhaps been solicited in behalf of a Successor. Who or what the number of Candidates for the vacant office may be I cannot pretend to say. I have perceived however that Mr David Howell has long been waiting with impatience for the Mantle of the departed Judge—ordinary men would have had the delicacy to have concealed their views in such a case, but the Self love which in others is found compatible with some regard to social feeling, some pride of character and consistency, is with this Man a beastly instinct which driving at its object outruns his wit and tramples upon decency. It may seem officious, & perhaps ill-natured, in an obscure Individual like myself to attempt the portrait of a Man who has so long filled an important office, and who has at several periods of his life acted a conspicuous part in public affairs—but persuaded as I am that his character is not sufficiently well known, that he is undeserving the station which he now fills, and has still less pretensions to that to which he aspires—I cannot resist the impulse which I feel respectfully to address you on the subject. I do this with the greater freedom from a consciousness that I am actuated by no impure or interested motive—that the suggestions I am about to make are dictated by a zeal for the honour of your Administration as connected with the public good, and that I shall speak the language of the great body of my fellow Citizens who know the man—traits of him indeed have often appeared in Newspaper publications, but so evidently intended to subserve party purposes as to leave but a vague & transient impression—whilst he has been able to shelter himself under the licentiousness of the press, and dextrously to make common cause with men who having some pretensions to character have confessedly suffered in this way much unmerited abuse.
It were sufficient perhaps to annihilate his claims upon the present Administration to expose the duplicity of his conduct in regard to the decisive measure lately adopted by the government—at one time declaiming upon the rights & wrongs of the Country & gasconading his readiness to vindicate them by the sword as the only alternative—at another boastting his exertions in influencing the vote of his son, and whining like a Quaker against the War as a ruinous & impolitic measure—always aiming to adapt his discourse to his Auditors, with a meanness & inconsistency of which he alone is capable—but a sketch of his history may better elucidate his character. He first made himself known as a political man in those times when the good people of this State set their faces against the five percent impost, recommended by the old Congress—he was found a fit instrument to pamper their prejudices, and keep up the delusion, and in the discussions which took place on that subject, it can not be denied that he contributed much to defeat the measure, and acquired some reputation for talents—whilst his political integrity could not fairly be questioned, because it had not fairly been tried—but his antifederal creed, and the reputation he had acquired in its defence, were equally shortlived—the prediction of Thomas Paine was soon verified—“He rose like the rocket & fell like the Stick”—a little experience taught the necessity of a more energetic federal Government, with powers as far transcending that which he had represented so formidable, as his emoluments under this Government have exceeded his deserts—and his subsequent history has proved to the satisfaction of every body, that he was on this, as on later occasions, the same time serving, mercenary Wretch—always ready to sell himself to the highest bidder, that is to say to the dominant party.
At the close of Mr Adams’ Administration (under which he had received about Eleven thousand dollars for a few Weeks devoted to the adjustment of our Eastern boundary) when the reelection of this Gentleman was confidently looked for, he wrote what he called his best political piece—advocating the federal policy & repelling the claims of Mr Jefferson—but upon the revolution which unexpectedly took place, he with the versatility of a true Vicar of Bray fell to eulogising the great talents and virtues of Mr Jefferson, and so well did he manage that many of our most respectable Republicans were induced to recommend him to fill the vacant office of District Attorney—there being at the time no practitioner at the bar in this State who was not a decided Federalist—with what ability he has discharged the duties of this office I do not pretend to judge. I speak only of his moral & political character—of which it would not be too much to say there is none more universally despised.
Yet other Men have been time servers, Adulterers, Hypocrites—“and practised falsehood under Saintly shew”—without becoming wholly detestable—some lingering virtue, some semblance of Manhood has preserved them from utter contempt—not so with this Man of acknowledged learning and abilities, Men shun his society as a pestilence, and his Old Mare is perhaps the only Female of his acquaintance who would admit him into hers—he is not known to a decent family into which he would introduce himself without the risque of being insulted—his Children repel him from their board—and why is this? It is because he has not the feelings—the spirit of a Man—in a word it is because he is known to be destitute of honour!
How he has found favour in the eyes of the Fenner family is easily explained—he has long been their obsequious Tool—and this family like the Clinton of New York (and the parallel might be extended) has been remarkable for their gratitude to their humble Servants, especially when they could remunerate them at the public expence—through this channel I suspect he has been recommended to the notice of Govr. Gerry—for surely Govr. Gerry could not have known the estimation in which he is held by the Community in which he lives—or he may have been mislead by the figure he has sometimes made in the Republican prints of this town and of Boston—always written or procured by himself.
His removal from his present office would I doubt not give almost universal pleasure—but of this it may be said that his liability to be removed may operate as a Check upon his aberrations from duty—whereas let him once be made a Judge, leave him nothing farther to hope or fear from a Republican Administration—and his leanings & prejudices (I say nothing of his principles) will be on the side of Federalism—immediately surrounded by the wealthy & influential to whom he has been accustomed to bow with servility—his convenience & sordid views of Interest will prompt him on all occasions to subserve their purposes—and the same reasoning will apply to the vote of the Senator.
My primary object, Sir, as I have stated, was to present you a faithful picture of a Man whom I considered undeserving your patronage—but as the office of District Judge must soon be supplied by some One—I will take the liberty to recommend to your attention Samuel Eddy Esqr. our present Secretary of State as a Gentleman well qualified for the Station. Mr Eddy was educated at the University in this town, studied law under the late Judge Bourne, and was for several years a Copartner with him in professional business—but for the last ten or twelve years has held the office of Secretary of State—the duties of which he has discharged with much ability. He has ever been considered an able Lawyer by the Gentlemen of our Bar—and altho’ not a Practitioner at present, is still often consulted in that capacity, and his opinions always highly respected—of a strong retentive deliberating mind, of which a sound Judgement is the characteristic feature—he is very popular in this State, and universally esteemed not only as an able, but as an honest & a religious Man. Mr E. altho mingling little with political circles has been an undeviating Republican, and an uniform Supporter of your Administration and that of your illustrious predecessor. Just’ et tenacem propos’ti Virum—he is a Man of honour, of inflexible Integrity & a feeling heart—he is about Forty years of age—not rich but unembarrassed & free in his Circumstances—in short I feel a confidence that there is no Man in this State who on every account is so well entitled to the Office of District Judge.
His delicacey would not allow him to be a competitor for this office—nor would he knowingly suffer a recommendation with any number of signatures to go forward in his favour—yet from sounding him on the subject I feel assured he would accept it if conferred upon him. Mr E. is the particular friend of Mr Russell our Chargé d’affaire at London, who were he present would be warmly interested in his favour. He is well known to the Gentlemen of our Delegation—especially to Messrs. Potter & Jackson, who altho’ his Antipodes in politics will do justice to his Character.
Besides the intrinsic merits of Mr Eddy, I have been induced to recommend him to your attention as a likely mean of silencing the conflicting claims of rival Candidates—his appointment cannot be disapproved by the friends of either party, and I well know that the Gentlemen of this Vicinity who have signed a recommendation in favour of one of them, would most chearfully have done the same for Mr E. could they have supposed him willing to become a Candidate.
Excuse Sir, the freedom of this communication, and be pleased to accept assurances of my high consideration & respect, with my best Wishes for the honour success & continuance of your Administration.
Levi Wheaton
